Deen, Presiding Judge,
concurring specially.
If this were an obscenity case, this court would be required to view any magazines or videotapes admitted into evidence. The videotapes found in defendant’s possession were shown to the jury for the purpose of reflecting the enticing of the victim to engage in some of the acts shown in the films. Since the jury saw the tapes, there is some question in my mind that the court should also view them. In any event, they are admissible to show bent of mind and lustful disposition. See Megar v. State, 144 Ga. App. 564, 568 (241 SE2d 447) (1978); Howell v. State, 172 Ga. App. 805 (324 SE2d 754) (1984); Horne v. State, 192 Ga. App. 528 (385 SE2d 704) (1989).